Citation Nr: 9920369	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
bubonic plague.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel
INTRODUCTION

The appellant had active military service from February 1941 
to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

At his hearing, the appellant raised an inferred claim of 
service connection for a gunshot wound to the face.  The 
evidence of record also raises an inferred claim for a 
permanent and total disability rating for nonservice-
connected disability pension.  As these issues have not been 
developed or certified for appellate review, the Board is 
referring them to the RO for immediate consideration and 
appropriate action.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of bubonic plague is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for 
hepatitis C is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of bubonic plague is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hepatitis C is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records show that the appellant 
was hospitalized on August 22, 1945 for impacted wisdom 
teeth.  On August 30, 1945, the appellant received 
immunizations for typhus and plague.  The appellant also 
received an immunization for plague on September 6, 1945.  
Sick reports show that the appellant was hospitalized on 
September 6, 1945.  There is no indication as to why he was 
hospitalized.  The sick reports show that the appellant was 
discharged back to duty on September 15, 1945.  All other 
service medical records were apparently destroyed during a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  

In January 1987 the appellant was seen at Circle City 
Hospital for right ureteral colic.  The appellant reported a 
past medical history of bubonic plague sustained during World 
War II while he was stationed in the Philippines.  The 
appellant also reported that he had been treated by a witch 
doctor for this condition while in a military hospital and 
that this illness had been cured.  There is no record of the 
appellant being diagnosed with bubonic plague at Circle City 
Hospital or Circle City Medical Center.  

Records from Corona Regional Medical Center show that the 
appellant was seen there between January 1987 and April 1995.  
The appellant was treated there for a variety of 
gastrointestinal problems.  In December 1992 the appellant 
underwent a cholecystectomy during which a liver biopsy was 
performed and found to reveal cirrhosis of the liver.  No 
prior history of a diagnosis of cirrhosis of the liver at 
Corona was noted.  The appellant's history of hepatitis C was 
noted in the records the next time he returned to Corona 
Regional Medical Center in April 1995.  It was also noted in 
April 1995 that the appellant's hepatitis C was apparently 
secondary to a blood transfusion he received after a left 
nephrectomy in 1983 (kidney surgery).  

Records from Corona show no diagnosis of plague, bubonic 
plague, or residuals from plague.  Nor are there findings or 
opinions noted indicating a link between hepatitis C and 
service.  

Medical records from Loma Linda VAMC show that the appellant 
was treated there between January 1994 and February 1998.  
The appellant's history of being positive for hepatitis C was 
noted at Loma Linda as well.  A progress note from July 1994 
noted the appellant's history of bubonic plague but did not 
make a finding attributing his current positive hepatitis C 
to plague or to military service.  Rather, it attributed his 
hepatitis C to a blood transfusion the appellant had 
undergone during kidney surgery approximately 15 years prior.  
Subsequent progress notes reassert this conclusion.  The 
appellant was not diagnosed at Loma Linda VAMC with bubonic 
plague, plague, or plague residuals.  

In January 1997, V.C.M. submitted a statement that he had 
been given shots for bubonic plague on August 5, 1945, and 
that everyone got sick from these shots because the serum was 
spoiled.  

In May 1998 the appellant attended a hearing at the Los 
Angeles, California VA RO.  At the hearing, the appellant 
stated that he was first diagnosed with plague in September 
1945, and that he had been suffering from occasional low 
grade fevers since that time.  Transcript, pp. 2, 4.  The 
appellant stated that he had seen doctors for these fevers 
but that they had been unable to tell him what it was he was 
suffering from.  Tr., p. 4.  

When asked if he could name the facilities where he was 
treated for these fevers, the appellant did not specify who 
he was treated by and testified that he did not know where 
such records would be.  Tr., pp. 4, 12-13.  The appellant 
also acknowledged that he had not specifically been seeking 
treatment for bubonic plague at the time.  Tr., p. 4.  The 
appellant also acknowledged that he has not been diagnosed 
with plague residuals.  Tr., p. 6.  

When asked about his hepatitis C, the appellant testified 
that he had first been diagnosed with it around 1994.  The 
appellant testified that he had undergone gallstone surgery 
at a hospital in Corona in 1985 during which time a liver 
biopsy was found to reveal cirrhosis of the liver.  He stated 
that he had been told that the deterioration of his liver was 
due to either alcohol abuse or hepatitis C; the appellant 
testified that he does not drink.  Tr., p. 7.  

The appellant acknowledged undergoing a blood transfusion two 
years prior to being diagnosed with cirrhosis, but opined 
that he could not have contracted hepatitis C from this 
transfusion due to the degree of deterioration his liver had 
undergone in the two years between the transfusion and the 
examination of his liver.  Tr., p. 7.  The appellant also 
admitted that no doctor had linked his hepatitis C to plague.  
Tr., p. 8.  The appellant contended that his hepatitis C is 
linked to his contracting bubonic plague.  Tr., pp. 8-9.  

In November 1998 and February 1999, Congressman Ken Calvert 
submitted statements in which he stressed that the 
appellant's two inoculations for plague on August 30, 1945, 
and again on September 6, 1945 indicated that the appellant 
suffered from bubonic plague because the incubation period 
for plague is 2-to-6 days.  He also requested that the 
appellant's claim be given careful consideration since most 
of his records had been destroyed.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the appellant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims of entitlement to service 
connection for bubonic plague and hepatitis C must be denied 
as not well grounded.  

The appellant has failed to establish proof that he has been 
currently diagnosed with bubonic plague, plague, or plague 
residuals.  Post service medical records indicate no 
diagnosis of plague, bubonic plague, or residuals from 
plague.  The appellant testified that he has not been 
diagnosed by a doctor with plague residuals.  

Because the appellant has failed to establish proof of a 
current diagnosis or disability of bubonic plague, plague, or 
plague residuals, the Board finds that his claim of 
entitlement to service connection for residuals of bubonic 
plague must be denied as not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The appellant's claim of service connection for hepatitis C 
is not well-grounded because there is no competent evidence 
of a nexus linking hepatitis C to service. 

There is no record of a medical opinion or other evidence 
linking the appellant's hepatitis C to service.  To the 
contrary, post-service medical records have attributed the 
appellant's hepatitis C to a post-service blood transfusion 
performed on the appellant pursuant to surgery on his kidney 
in 1983.  

The appellant has also alleged that his hepatitis C was 
secondary to his bubonic plague.  Service connection may be 
granted for disability which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

In this case, service connection has not been granted for any 
disability, much less for bubonic plague.  Therefore, the 
appellant has no legal entitlement to benefits based on 
secondary service connection because there is no service-
connected condition from which hepatitis C could be found to 
have proximately resulted from.  

The Board notes that the appellant referred to being seen for 
occasional low-grade fevers after his discharge from service.  
At the hearing, he also referred to a brief period of 
treatment at a VAMC in South Dakota and to being diagnosed at 
the hospital in Corona with cirrhosis of the liver in 1985 
after undergoing gallstone surgery.  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible, and therefore well grounded, VA has the duty to 
advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the appellant was unable to specify details as 
to whom, where, and when he was treated for low-grade fevers 
following service.  Nor did he indicate that such records or 
records from the South Dakota VAMC would well-ground any of 
his claims.  The appellant did not specify which hospital in 
Corona he was diagnosed with cirrhosis of the liver in 1985.  

More importantly, the appellant's testimony did not indicate 
that these records would provide competent evidence providing 
a nexus between his hepatitis C and service.  The Board 
further notes that records from Corona Regional Medical 
Center indicate that the appellant underwent gallbladder 
surgery in December 1992 during which time a liver biopsy was 
found to reveal cirrhosis of the liver.  Records from Corona 
Regional Medical Center indicate no previous history of a 
liver biopsy being taken or of his having a previous history 
of cirrhosis of the liver.  

Therefore, the Board finds that the appellant's references to 
these various medical sources are too attenuated to trigger 
the application of 38 U.S.C.A. § 5103(a) because he has not 
indicated that any of them would help to well ground his 
claim.  Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

The appellant's own opinions and statements of a current 
disability or of a nexus between hepatitis C and service will 
not suffice to well-ground his claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The appellant is not 
competent to render his own medical diagnosis, and he has not 
presented any competent evidence of a current disability.  
Nor is he competent to medically link his current medical 
condition to service.  In addition, the Board notes that the 
Congressman's comments regarding the appellant's bubonic 
plague are not competent evidence because there is no 
indication that he is medically qualified to render a medical 
diagnosis, either implicitly or explicitly.  Nor are they 
relevant since there is no medical evidence suggesting that 
the appellant is currently suffering from residuals of 
bubonic plague.  

The hepatitis C pamphlet submitted by the appellant refers to 
a 10-to-40 year period during which serious liver damage may 
arise from hepatitis C.  It also notes that chronic hepatitis 
could develop over a number of years without the appellant 
ever feeling sick.  Such a generic statement about a possible 
link is too general and inconclusive to well ground a claim.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (holding that a medical 
article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the 
nexus element of a well-grounded claim); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).  Furthermore, the record 
indicates that there were several years between the blood 
transfusion (1983) and the diagnosis of cirrhosis (1992).  

The Board again notes that the majority of the appellant's 
service records were destroyed during a fire at the NPRC in 
St. Louis, Missouri.  The majority of the appellant's service 
medical records were apparently destroyed by this fire.  

Where the appellant's service medical records were lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In such cases where service records have 
been lost or destroyed, the Board is under a duty to advise 
the appellant of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

In this case, the RO first attempted to obtain service 
medical records from the NPRC.  That agency responded that 
the  veteran's records had been destroyed by fire.  After 
receiving this response, the RO provided the appellant with 
an NA Form 13055 so that he could provide information on 
specific medical facilities where he was treated.  Pursuant 
to this form, the RO requested the medical reports and sick 
reports of the 3535th Ord. MAM Co., and medical records of 
the Det. Of Pvts. 360th Sta. Hosp.  The RO received these 
records and has considered them.  

The appellant also submitted his own lay testimony as well as 
a statement by a colleague, V.C.M., which has been considered 
by the RO.  The RO has therefore satisfied its obligation to 
the appellant by advising him of the need for alternative 
sources of supporting evidence and by undertaking a 
"reasonably exhaustive search" for such evidence.  See 
Layno, 6 Vet. App. 465, 469 (1994).  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a 
current diagnosis of bubonic plague, plague, or plague 
residuals, and has not presented or identified probative 
medical evidence of a nexus between his hepatitis C and 
military service.  Consequently, the Board concludes that the 
appellant's claims of entitlement to service connection for 
residuals of bubonic plague and service connection for 
hepatitis C are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen the claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims for service connection bubonic 
plague and hepatitis C are not well grounded, the doctrine of 
reasonable doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim, and therefore comply with the duty to 
assist, before making a decision on claims that are not well-
grounded.  



In support of this contention the representative cites 
provisions of the VA Adjudication Procedure Manual M21-1.  He 
cites to Part VI, 2.10f, Part III, 1.03a, and a May 1996 
letter from the Director of the VA Compensation and Pension 
Service in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well-grounded claims for service connection for residuals of 
bubonic plague and hepatitis C, VA has no duty to assist the 
appellant in developing his case on these issues.  


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for residuals of bubonic 
plague, the appeal is denied.  

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for hepatitis C, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

